DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 of U.S. Patent No. 10016210. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite very similar claim language. 
Claims 2-5 of the application and claims 6-9 of the listed patent are identical.
Allowable Subject Matter
Claims 2, 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially radially aligned " in claim 1 is a relative term which renders the claim indefinite.  The term "substantially radially aligned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-5 are rejected under 112b as being dependent on claim 1

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (WO 2010151698) in view of Donnelly (US 20040267361).
Regarding claim 1, Salahieh discloses a steerable guidewire comprising: 
an outer tube (128) characterized by a proximal end (towards 134), a distal end (Towards 132) (Fig 7a/7b), and a flexible region (132) at said distal end of the outer tube (128) (paragraph 0091), said flexible region (132) also characterized by a proximal (towards 134) and a distal end (towards 132) (Fig 7a/7b) (paragraph 0091); and 
an inner tube (112) characterized by a proximal end (towards 118) and a distal end (towards 116), and a flexible region (116) near said distal end of the inner tube (112) (Fig 7a/7b); 
said inner tube being disposed within the outer tube (paragraph 0091, “one of the first and second tubular members can be disposed within the other”), extending from the proximal end of the outer tube to the distal end of the outer tube, and terminating distally at the distal end of the outer tube (can be seen in Fig 2a/2b/8), said inner tube longitudinally fixed (114) to the outer 
wherein the flexible region (132) of the outer tube comprises a segment of the outer tube which is snake-cut with a plurality of radially oriented slots (140) in the wall of the outer tube (Fig 7a/7b), said radially oriented slots being substantially radially aligned along one side of the outer tube (paragraph 0091-0092); and
Salahieh is silent regarding the flexible region of the inner tube comprises a segment of the inner tube with a longitudinally oriented slot, wherein said longitudinally oriented slot divides the flexible region of the inner tube into a first and a second partial cylinder segments, with the first partial cylinder segment disposed radially opposite the second partial cylinder segment.  Donnelly teaches a segment of the inner tube with a longitudinally oriented slot (22, 24, 26, or 28), wherein said longitudinally oriented slot divides the flexible region of the inner tube into a first (14, 16, 18 or 20) and a second (14, 16, 18, or 20) partial cylinder segments, with the first partial cylinder segment disposed radially opposite the second partial cylinder segment (Fig 1, 2, 3b, 4b). Therefore, it would have been obvious at the time of the invention to a person of ordinary skill in the art before the effective filing date to modify Salahieh’s flexible steerable medical delivery device with slots which create flexible regions on the inner and outer tubes by Donnelly’s flexible tibial sheath with flexible regions 38a/38b to include longitudinal slots as seen in Donnelly for the purpose of creating defined surfaces and controlling the point at which each area bends while also providing structural integrity to the device. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (WO 2010151698) in view of Donnelly (US 20040267361) further in view of Mark (US 6419641).
Regarding claim 3, Salahieh/Donnelly are silent regarding wherein the longitudinally oriented slot of the inner tube terminates at one end in an angled lead-in communicating from the longitudinally oriented slot, at an angle to a longitudinal axis of the inner tube, and opening through the side wall of the inner tube. Mark teaches wherein the longitudinally oriented slot (110) of the inner tube (76) terminates at one end (end towards 80) in an angled lead-in communicating (beginning of area of 76) from the longitudinally oriented slot (110), at an angle to a longitudinal axis of the inner tube (76), and opening through the side wall of the inner tube (76) (Fig 8). Therefore, it would have been obvious at the time of the invention to modify Salahieh’s steerable medical delivery device with Donnelly’s longitudinal slot by Mark’s medical instrument with longitudinal slot and angled lead in for the purpose of reducing trauma and pain to the patient upon entry as is well-known. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791